Citation Nr: 1409328	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  13-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to include tinea pedis, contact dermatitis, eczema, and psoriasis (claimed as jungle rot).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his daughters


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel

INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In May 2013, the Veteran and his daughters presented oral testimony in support of his claim at a personal hearing before a Decision Review Officer (DRO), and transcript of the hearing is associated with the record.  

In the Veteran's August 2013 substantive appeal, he requested a hearing before a member of the Board via videoconferencing equipment.  However, in a January 2014 statement from the Veteran's private attorney, this hearing request was withdrawn.  The Veteran has not requested another hearing and, therefore, the Veteran's prior hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

Characterization of the issue on appeal

In August 2011, the Veteran filed a claim to establish service connection for jungle rot.  However, as will be discussed below, this diagnosis has not been rendered during the pendency of the appeal; rather, the Veteran has been diagnosed with tinea pedis, contact dermatitis, eczema, and psoriasis, affecting his feet, abdomen, chest, back, arms, legs and ears during the appeal period.  Accordingly, the issue on appeal has been recharacterized as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Board in granting the Veteran's claim in full, he is not prejudiced by this action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record reflects diagnoses of various skin disabilities during the appeal period, to include tinea pedis, contact dermatitis, eczema, and psoriasis, that are linked to service, as well as competent and credible evidence of frequent and persistent symptomatology consistent with these diagnoses dating back to the Veteran's active duty.


CONCLUSION OF LAW

The criteria for service connection for skin disabilities, to include tinea pedis, contact dermatitis, eczema, and psoriasis, are met.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 1154(a) 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim to establish service connection, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection - in general

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran asserts that he was treated for jungle rot while stationed in the South Pacific during his active duty, and that he has experienced frequent and persistent symptomatology attributable to this skin disability, among others, since service.  

The Veteran's post-service private and VA treatment records reflect multiple complaints of and treatment for skin symptomatology since 2002 as well as varying diagnoses of skin disabilities, to include tinea pedis, contact dermatitis, eczema, and psoriasis.  Accordingly, element (1) has been demonstrated.  

The Board notes that that the Veteran's service medical records are not on file, and are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  Because VA has a heightened duty to assist veterans in such situations, searches for alternative records have been undertaken; however, morning and sick reports and Surgeon General Office (SGO) records have been found to be unavailable, also.  Nonetheless, the competent and credible written submissions and testimony of the Veteran, three of his service buddies, and his daughters, amply demonstrates in-service skin symptomatology.  Washington and Rucker, both supra.  Accordingly, element (2) has been met.  

The Board concludes that service connection cannot be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since the Veteran's diagnosed skin disabilities are not among those noted to be "chronic" under 38 C.F.R. § 3.309(a), no further discussion concerning continuity of symptomatology or chronicity is necessary.  

Concerning element (3), evidence of a nexus between the Veteran's currently-diagnosed skin disabilities and his in-service symptomatology, the only nexus opinion of record is unfavorable to the Veteran's claim.  Specifically, after review of the record and physical examination of the Veteran, the October 2012VA examiner opined that, because of a lack of evidence supporting the Veteran's contentions of continuous skin symptoms since separation from service, his current skin disabilities were less likely as not related to service.  However, the Board concludes that this opinion is inadequate because the offered rationale is contrary to the Court's holding in Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), that a veteran's lay statements cannot be deemed incredible due solely to a lack of congruent, contemporaneous evidence.  

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Here, there is ample evidence of frequent and persistent symptoms of the Veteran's variously-diagnosed skin disabilities dating from his active duty until the present, as recounted above.  Throughout the appeal period, to include at testimony at the April 2013 DRO hearing, the Veteran has asserted that he has experienced frequent and persistent symptomatology attributable to various skin disabilities since service.  As noted above, the Veteran is certainly competent to report symptoms which he has experienced first-hand.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  Moreover, the Veteran's reports of frequent and persistent symptoms since service are bolstered by the statements from his service buddies and his daughters, as well as the private and VA records showing ongoing treatment and prescriptions for various skin disabilities consistently since service.

Because the reported skin symptoms and medical history conveyed by the Veteran are consistent with the available medical evidence, the Board finds his statements to be credible and highly probative in establishing frequent and persistent skin symptomatology since service.  Washington, supra.  

Therefore, in view of the lay and medical evidence of frequent and persistent skin symptoms consistently since service, and the lack of adequate medical evidence to the contrary, the Board finds that there is at least equipoise concerning whether the Veteran's frequent and persistent skin symptoms during and since his active duty are related to his currently diagnosed skin disabilities, to include tinea pedis, contact dermatitis, eczema, and psoriasis.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that service connection for these disabilities must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).











ORDER

Entitlement to service connection for tinea pedis, contact dermatitis, eczema, and psoriasis, is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


